Title: From John Adams to United States Senate, 16 December 1796
From: Adams, John
To: United States Senate

December 16th. 1796
The Commissioners of the Sinking Fund Respectfully Report to Congress as follow.
That the purchases of the Debt of the United States as stated in their Report of the eighteenth of December 1795, amount to Two Millions, three hundred, seven thousand, six hundred, sixty one dollars, and Seventy one cents, for which there have been paid in specie, One Million, six hundred, Eighteen thousand, Nine hundred, thirty Six dollars, and four cents, as will more particularly appear from the Document marked A.
That subsequent to their said Report of the eighteenth of December 1795, and in pursuance of the act entitled "An Act making further provision for the support of Public Credit and for the redemption of the Public Debt," the Commissioners of the Sinking Fund have caused the sum of Five hundred, forty four thousand and Sixty Six dollars and fifty four Cents to be applied towards the redemption of the six per Cent Stock bearing a present Interest, as will appear from the Document marked B.
That there is at this time in the hands of the Treasurer of the United States as their Agent, the sum of Sixty Seven thousand and twenty five dollars and Sixty three cents arising from Dividends since the first of April last on Stock heretofore purchased and redeemed, and the sum of Ten thousand, two hundred and seventy four dollars, and thirty eight cents, arising from payments into the Treasury on account of debts due to the United States prior to their present Constitution, which sums with the Dividends, to be made at the close of the present year and other funds appropriated by Law, will be applied on the first day of January ensuing to a further reimbursement of the six per Cent Stock bearing a present Interest, agreeably to the directions of the Act in that case made and provided.
In pursuance of the first section of the Act entitled "An Act making further provision for the support of public Credit and for the redemption of the public debt" a Loan of Five hundred thousand dollars was authorized by a resolution of the Board passed on the twenty eighth of December 1795 approved by the President of the United States, which has been obtained of the Bank of the United States.
The measures adopted in pursuance of the Act entitled "An Act making provision for the payment of certain debts of the United States” passed in the last Session of Congress being in a train for execution and not completed, will be communicated in a future report. 

John AdamsOn behalf of the Board